NOT FOR PUBLICATION                            FILED
                    UNITED STATES COURT OF APPEALS                         FEB 23 2021
                                                                      MOLLY C. DWYER, CLERK
                                                                        U.S. COURT OF APPEALS
                            FOR THE NINTH CIRCUIT

LACEY MARK SIVAK,                                No. 20-35211

                Petitioner-Appellant,            D.C. No. 1:19-cv-00330-DCN

 v.
                                                 MEMORANDUM*
ADA COUNTY COURTS; et al.,

                Defendants-Appellees.

                    Appeal from the United States District Court
                              for the District of Idaho
                      David C. Nye, District Judge, Presiding

                           Submitted February 17, 2021**

Before:      FERNANDEZ, BYBEE, and BADE, Circuit Judges.

      Idaho state prisoner Lacey Mark Sivak appeals pro se from the district

court’s judgment dismissing for failure to comply with a court order his action

alleging federal claims. We have jurisdiction under 28 U.S.C. § 1291. We review

for an abuse of discretion a district court’s dismissal under Federal Rule of Civil



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Procedure 41(b). Ferdik v. Bonzelet, 963 F.2d 1258, 1260 (9th Cir. 1992). We

affirm.

      The district court did not abuse its discretion in dismissing Sivak’s action

after warning him that failure to pay the filing fee or apply for in forma pauperis

status would result in dismissal. See id. at 1260-63 (setting forth factors for

determining whether a pro se action should be dismissed under Rule 41(b) and

requiring “a definite and firm conviction” that the district court “committed a clear

error of judgment” in order to overturn such a dismissal (citation and internal

quotation marks omitted)); see also 28 U.S.C. § 1915 (an action may proceed

without the payment of filing fees only upon granting of in forma pauperis status).

      We reject as without merit Sivak’s contentions of bias or misconduct on the

part of the district judge and district court clerk.

      We do not consider arguments and allegations raised for the first time on

appeal. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009).

      All pending motions and requests are denied.

      AFFIRMED.




                                            2                                     20-35211